Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the response filed 5/23/2022, wherein claims 1-20 are pending. 

Election/Restrictions
Applicant's election with traverse of species II in the reply filed on 5/23/2022 is acknowledged.  In light of applicant’s remarks that the figures are detailing a single embodiment, which the examiner understands to mean that the figures are showing various features of a single invention, the examiner is withdrawing the election requirement. All claims are examined.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multiple bladders each having a valve and possibly one bladder having multiple valves (depending on applicant’s response to the 112(b) rejections below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Regarding claim 9, the examiner suggests changing “a head accelerometer operably engaged to the user” to  “a head accelerometer configured to be operably engaged to the user” to ensure that it is clear that the user is not being positively claimed as part of the invention.
Appropriate correction is required.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear whether “an inflatable bladder” on line 7 and “at least one bladder” on line 8 are referring to the same or different structure. Please clarify. For the purpose of the prior art rejection, the examiner is interpreting “at least one bladder” as referring to a different structure. The examiner notes that the prior art would be applicable with either interpretation.
Regarding claim 1, “the helmet body” on line 14 is lacking antecedent basis. It is unclear which structure the applicant is considering to be the helmet body.
Regarding claim 1, it is unclear whether the applicant intends for “a valve disposed on at least one bladder” on line 8 to refer to a different valve than “an electrically actuated valve on the bladder” on line 19. For the purpose of the prior art rejection, the examiner is interpreting “a valve” and “an electrically actuated valve” as referring to different structure. The examiner notes that the prior art would be applicable with either interpretation. Where “the valve” is recited in claims 1,6,and 7 please clarify which valve the applicant is intending to refer to if “a valve” and “an electrically actuated valve” are meant to refer to different structure. 
Regarding claim 1, it is unclear whether “the bladder” on lines 19, 23, and 26 is referring to the inflatable bladder or the at least one bladder. For the purpose of the prior art rejection, the examiner is interpreting “the bladder” as referring to the inflatable bladder. The examiner notes that the prior art would be applicable with either interpretation.
Regarding claim 3, “the bladders” is lacking antecedent basis. Is “the bladders” referring to the at least one bladder having multiple bladders? Or the at least on bladder and the inflatable bladder together as the bladders? The examiner notes that the prior art would be applicable with either interpretation.
Regarding claim 4, “the inside” is lacking antecedent basis. It is unclear if “the inside” is meant to refer back to the interior surface of the shell or a new structure.
Regarding claim 8, it is unclear whether the applicant is claiming one or multiple bladders because claim 8 recites “an inflatable bladder” and then “ a valve disposed on each bladder” (which infers more than one bladder) and then “at least one bladder”. It is also unclear whether “an inflatable bladder” is referring to the same or a different bladder than “at least one bladder” and whether the memory foam claimed on line 7 is referring to the same structure as the memory foam claimed on line 12. Please clarify.
Regarding claim 8, it is unclear whether the applicant intends for “a valve disposed on each bladder” on line 9 to refer to a different structure than “an electrically actuated valve on the bladder” on line 22. Does the applicant intend to claim that each bladder has a valve, but one bladder has 2 valves (i.e.  one bladder has the one valve that was disposed on each bladder plus the electrically actuated valve)?
Regarding claim 8, “the inside” on line 15 is lacking antecedent basis. It is unclear if “the inside” is meant to refer back to the interior surface of the shell or a new structure.
Regarding claim 8, it is unclear which bladder “the bladder” on lines 22-30 is referring to.
Regarding claim 12, it is unclear if the applicant is intending to claim software for analyzing player impact events as part of their invention, or if the applicant is intending to claim that helmet is configured to connect to software (i.e. a functional limitation). Please clarify.
Regarding claim 14, “the stored data” is lacking antecedent basis. Please clarify which previously claimed element(s) is/are meant to be encompassed by “the stored data”.
Regarding claim 15, it is unclear if “the valves” is referring to “a valve disposed on each bladder” or all of the valves, including the electrically actuated valve.
Regarding claim 16, it is unclear which bladders “the bladders” is referring to. Applicant previously claims an inflatable bladder, each bladder, and at least one bladder having an inflation element.
Regarding claim 17, it is unclear which bladder “the bladder” on lines 19-27  is referring back to.
Regarding claim 17, it is unclear whether the applicant intends for “a valve disposed on each bladder” on line 8 to refer to a different structure than “an electrically actuated valve on the bladder” on line 19. Does the applicant intend to claim that each bladder has a valve, but one bladder has 2 valves (i.e.  one bladder has the one valve that was disposed on each bladder plus the electrically actuated valve)?
Regarding claim 17, which valve is “the valve” on line 21 referring to?
Regarding claim 18, which valve is “the valve” referring to?
Regarding claim 19, it is unclear if the applicant is intending to claim the remote storage device and data being transmitted to the device as part of their claimed invention (which could cause issues in an apparatus claim), or if the applicant is intending to claim that the helmet comprises a data transmitter that is configured to transmit data to a remote storage device (i.e. a functional limitation). Please clarify.
Regarding claim 20, it is unclear how the applicant is intending to further limit their claimed invention by claiming “ the controller thresholds are modified interactively using historical user impact event data stored in a memory.” It appears that the applicant is trying to claim a method step within an apparatus claim.  It is not clear how the thresholds are modified interactively (by software? by a person? Is the modifier being claimed as part of the invention?) . Did the applicant intend to claim that a part of the invention is configured to allow controller thresholds to be modified interactively using historical user impact event data stored in a memory? (i.e. a functional limitation?).


All remaining claims are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3,4,8-14,16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. 20170006933) in view of Pedevilla ( U.S. 20120000009) and further in view of Bangera et al. (U.S. 20180027894).

	Regarding claim 1, Johnson teaches a smart helmet (100) for protection of head injury in contact sports comprising (para. 29): 

a hard shell (105, para. 30) defining a compartment for receiving a portion of a wearer's head (within 105, figs. 1-4), the shell having an interior surface (interior surface of 105) and an exterior surface (exterior surface of 105); 

an inflatable bladder (205)(para. 32) on the interior surface of the shell (fig. 2); 

a valve (405) disposed on at least one bladder (200)(para. 39)(fig. 7) responsive to signals from a controller (400)(para. 41); 

at least one accelerometer (410 of fig. 12 / 510 of fig. 13) attached to the helmet operably connected to the helmet body (figs. 6, 12) for sensing g force change on the helmet in operation (paras. 41, 43-45); 

at least a second accelerometer (415) operably connected to the wearer's head for sensing g force change on the wearer's head in operation (para. 41-45, fig. 12, 415 is on the bottom layer and therefore would be operably connected to the wearer’s head), 

an electrically actuated valve (405) on the bladder (205) (figs. 7,8) (para. 41) responsive to an accelerometer force measurement determined by the controller threshold being met (paras. 42-45, 61); 

and the valve, in response to control signals from the controller, exhausts a portion of the air in the bladder to the atmosphere (paras. 28, 61), and teaches the bladder includes an inlet valve (425) (para. 41)

; but fails to teach that the valve that exhausts a portion of the air, later reinflates the bladder in response to control signals from the controller.
	Pedevilla teaches a helmet (9) having one valve (15) that allows inlet and outlet of air (para. 32, 108), and teaches after an impact, re-inflating the bladder by drawing air into a valve (paras. 52-55)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have removed inlet valve 425 and modified 405  of Johnson so as to allow inlet and outlet of air thereby allowing 405 to reinflate the bladder after exhausting a portion of the air in the bladder in view of Pedevilla in order to reduce the number of components of the invention (para. 32 of Pedevilla).
The Johnson/Pedevilla combined reference doesn’t specifically teach the reinflation is in response to control signals from the controller.
Bangera teaches protective garments having inflatable reservoirs (abstract), including valves (239) wherein each valve can be controlled by a controller to increase, maintain, or decrease volume of fluid in inflatable reservoirs (232)(para. 104)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the Johnson/Pedevilla combined reference so that the valve reinflates the bladder in response to control signals from the controller in view of Bangera in order to facilitate reinflation of the bladder via the controller as is known in the art. 

Regarding claim 3, the Johnson/Pedevilla/Bangera combined reference fails to teach the bladders are comprised of foam.
Pedevilla further teaches the helmet (9) includes inflatable chambers (13,13’) filled with viscoelastic foam (paras. 26-29, 101-104)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have filled the bladder casings of the Johnson/Pedevilla/Bangera combined reference with foam such that the bladders are comprised of foam in view of Pedevilla in order to provide increased energy absorption (para. 29 of Pedevilla).
Regarding claim 4, the Johnson/Pedevilla/Bangera combined reference teaches a head cap (300) connected to the inside of the helmet (inside of 105, figs. 3,4) (para. 37).
Regarding claim 8, Johnson teaches a smart helmet (100) for protection of head injury in contact sports comprising (para. 29): 

a hard shell (105, para. 30) defining a compartment for receiving a portion of a wearer's head (within 105, figs. 1-4), the shell having an interior surface (interior surface of 105) and an exterior surface (exterior surface of 105); 

an inflatable bladder (205)(para. 32), the bladder positioned on the interior surface of the shell (fig. 2);

 a valve (405) disposed on each bladder (para. 39)(fig. 7) responsive to signals from a controller (400)(para. 41); 

at least one accelerometer (410 of fig. 12 / 510 of fig. 13) attached to the helmet operably connected to the helmet body (figs. 6,12) for sensing g force change on the helmet in operation (paras. 41, 43-45); 

at least a second accelerometer (415) attached to the helmet and operably connected to the wearer's head for sensing g force change on the wearer's head in operation (para. 41-45, fig. 12, 415 is on the bottom layer and therefore would be operably connected to the wearer’s head); 

and 405 on 205 is an electrically actuated valve on the bladder (205) which is responsive to an accelerometer force measurement determined by the controller threshold being met (paras. 42-45, 61); and where the controller produces a signal and the valve, in response to control signals from the controller: exhausts a portion of the air in the bladder through the valve to the atmosphere (para. 28, 61), and can close the valve awaiting the next impact event (para. 49) and teaches the bladder includes an inlet valve (425) to inflate the bladder (para. 41). It is not clear to the examiner if the applicant is intending to claim the electrically actuated valve as an additional valve in addition to the valve disposed on each bladder (i.e. 2 valves on one bladder). If so, Johnson doesn’t specifically teach two of 405 being on one bladder, however,  it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added an additional 405 on bladder 205 in order to allow faster inflation and deflation of 205. Additionally, such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI B).
 Johnson fails to teach the inflatable bladder having memory foam in the bladder, at least one bladder having an inflation element selected from a memory foam material that has a resting configuration and a second compressed configuration, or a flexible extendible strap having a first relaxed state and a second extended state operably engaged to at least one bladder and at least one point on the inside of the helmet; the valve, in response to control signals from the controller, later re-inflates the bladder by drawing air into the valve as the bladder resumes its resting shape.
Pedevilla  teaches a helmet (9) includes inflatable chambers (13,13’) filled with memory foam (paras. 26-29, 48, 55, 101-104), at least one bladder having an inflation element of  a memory foam material that has a resting configuration and a second compressed configuration, and teaches one valve (15) that allows inlet and outlet of air (para. 32, 108), and after an impact, re-inflating the bladder by drawing air into a valve as the bladder resumes its resting shape (paras. 52-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have filled the bladder casings of Johnson with memory foam, at least one bladder having an inflation element of  a memory foam material that has a resting configuration and a second compressed configuration, and to have removed inlet valve 425 and modified 405  of Johnson so as to allow inlet and outlet of air such that, after an impact, the bladder is reinflated by drawing air into the valve as the bladder resumes its resting shape in view of Pedevilla in order to provide increased energy absorption (para. 29 of Pedevilla) while facilitating the bladders returning to their original shape after an impact (para. 55 of Pedevilla) and in order to reduce the number of components of the invention by providing one valve for both inlet and outlet of air (para. 32 of Pedevilla).
The Johnson/Pedevilla combined reference doesn’t specifically address the valve reinflating the bladder in response to control signals from the controller.
Bangera teaches protective garments having inflatable reservoirs (abstract), including valves (239) wherein each valve can be controlled by a controller to increase, maintain, or decrease volume of fluid in inflatable reservoirs (232)(para. 104)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the Johnson/Pedevilla combined reference so that the valve reinflates the bladder in response to control signals from the controller in view of Bangera in order to facilitate reinflation of the bladder via the controller as is known in the art. 
Regarding claim 9, the Johnson/Pedevilla/Bangera combined reference teaches  a head accelerometer (415) operably engaged to the user (para. 41-45 of Johnson, fig. 12, 415 is on the bottom layer and therefore would be operably connected to the wearer’s head).
Regarding claim 10, the Johnson/Pedevilla/Bangera combined reference teaches  pressure sensors (420) operably connected to the bladders (paras. 39,41 of Johnson).
Regarding claim 11, the Johnson/Pedevilla/Bangera combined reference teaches   the helmet further comprising digital memory (para. 43 of Johnson).
Regarding claim 12, the Johnson/Pedevilla/Bangera combined reference teaches   the helmet further comprising an operable connection to software for analyzing player impact events (para. 53 of Johnson).
Regarding claim 13, the Johnson/Pedevilla/Bangera combined reference teaches   the helmet is configured to a particular player's head dimensions (the preceding limitation is considered to be a functionality/intended use of applicant’s claimed invention. The helmet is capable of being configured to a particular player's head dimensions at least due to inflatable padding, paras. 32,33 of Johnson. Additionally, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) (MPEP 2144.04).
Regarding claim 14, the Johnson/Pedevilla/Bangera combined reference teaches    the stored data pertaining to head impacts generates a signal to the microcontroller regarding minimum thresholds having been met (para. 28 of Johnson).
Regarding claim 16, the Johnson/Pedevilla/Bangera combined reference teaches the bladders have a thickness dimension between approximately one to four inches (para. 36 of Johnson).   
Regarding claim 17, the Johnson teaches a smart helmet (100) for protection of head injury in contact sports comprising (para. 29): 
a hard shell (105, para. 30) defining a compartment for receiving a portion of a wearer's head (within 105, figs. 1-4), the shell having an interior surface (interior surface of 105) and an exterior surface (exterior surface of 105); 
a plurality of inflatable bladders (200,205,210,215,220) filled with air (paras. 32, abstract), each bladder positioned on the interior surface of the shell (fig. 2); 
a valve (405) disposed on each bladder (para. 39)(fig. 7) responsive to signals from a controller (400)(para. 41);
at least one accelerometer (410 of fig. 12 / 510 of fig. 13)  attached to the helmet operably connected to the helmet body (figs. 6,12)  for sensing g force acceleration change on the helmet in operation (paras. 41, 43-45);
 at least a second accelerometer (415)  operably connected to the wearer's head for sensing g force change on the wearer's head in operations (para. 41-45, fig. 12, 415 is on the bottom layer and therefore would be operably connected to the wearer’s head), and 405 on 205 is an electrically actuated valve on the bladder (205) which is responsive to an accelerometer force measurement determined by the controller threshold being met (paras. 42-45, 61); and where the valve, in response to control signals from the controller exhausts a portion of the air in the bladder to the atmosphere
 (para. 28, 61) and teaches the bladder includes an inlet valve (425) to inflate the bladder (para. 41). 
It is not clear to the examiner if the applicant is intending to claim the electrically actuated valve as an additional valve in addition to the valve disposed on each bladder (i.e. 2 valves on one bladder). If so, Johnson doesn’t specifically teach two of 405 being on one bladder, however,  it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added an additional 405 on bladder 205 in order to allow faster inflation and deflation of 205. Additionally, such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI B).
Pedevilla  teaches a  helmet (9) includes inflatable chambers (13,13’) containing memory foam (paras. 26-29, 48, 55, 101-104), that re- inflates the bladder after an impact event by drawing atmospheric air through a valve (15)(paras. 52-55) , and teaches one valve (15) that allows inlet and outlet of air (para. 32, 108).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the bladder casings of Johnson so as to contain memory foam, and to have removed inlet valve 425 and modified 405  of Johnson so as to allow inlet and outlet of air such that, after an impact, the bladder is reinflated by drawing atmospheric air into the valve in view of Pedevilla in order to provide increased energy absorption (para. 29 of Pedevilla) while facilitating the bladders returning to their original shape after an impact (para. 55 of Pedevilla) and in order to reduce the number of components of the invention by providing one valve for both inlet and outlet of air (para. 32 of Pedevilla).
The Johnson/Pedevilla combined reference doesn’t specifically address the valve reinflating the bladder in response to control signals from the controller.
Bangera teaches protective garments having inflatable reservoirs (abstract), including valves (239) wherein each valve can be controlled by a controller to increase, maintain, or decrease volume of fluid in inflatable reservoirs (232)(para. 104)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the Johnson/Pedevilla combined reference so that the valve reinflates the bladder in response to control signals from the controller in view of Bangera in order to facilitate reinflation of the bladder via the controller as is known in the art. 
Regarding claim 19, the Johnson/Pedevilla/Bangera combined reference teaches a transmitter of data to a remote storage device (paras. 9,11,28,53).
Regarding claim 20, the Johnson/Pedevilla/Bangera combined reference doesn’t specifically teach the controller thresholds are modified interactively using historical user impact event data stored in a memory.
Bangera further teaches controller thresholds are modified interactively using historical user impact event data stored in a memory (paras. 109,115).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the invention of the Johnson/Pedevilla/Bangera combined reference such that controller thresholds are modified interactively using historical user impact event data stored in a memory in view of Bangera in order to tailor the controller threshold to the needs of the user based on impact history.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. 20170006933) in view of Pedevilla ( U.S. 20120000009) in view of Bangera et al. (U.S. 20180027894) and further in view of Howard et al. (U.S. 20120304367) .
Regarding claim 2, the Johnson/Pedevilla/Bangera combined reference fails to specifically teach the accelerometer measures in the x, y and z directions.
Howard teaches protective headgear (30) including an accelerometer (200) that responds to acceleration of the protective headgear along a plurality of translational axes and generates linear acceleration data that indicates the acceleration of the protective headgear along 1, 2 or 3 axes such as an x axis, y axis and z axis.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the accelerometer of the combined reference so as to measure in the x, y and z directions  in view of Howard in order to comprehensively capture acceleration of the helmet.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. 20170006933) in view of Pedevilla ( U.S. 20120000009) in view of Bangera et al. (U.S. 20180027894) and further in view of Tomlin et al. (U.S. 20140115759)
Regarding claim 5, the Johnson/Pedevilla/Bangera combined reference fails to teach a plurality of straps.
Tomlin teaches a similar sports helmet (1) including a chin protector pad (17) attached to the outer shell (3)of the helmet via straps (21A,21B,23A,B) (para. 29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a chin protector pad attached to the outershell of the helmet of the Johnson/Pedevilla/Bangera combined reference via straps in view of Tomlin to provide increased protection to the wearer’s chin.

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. 20170006933) in view of Pedevilla ( U.S. 20120000009) in view of Bangera et al. (U.S. 20180027894)  and further in view of Kraemer et al. (U.S. Patent No. 5263203).

Regarding claim 6, the Johnson/Pedevilla/Bangera combined reference fails to teach the valve is spring biased in a closed position.
Kraemer teaches a helmet (fig. 2) having an inflatable liner assembly (10) including a valve that is spring biased in a closed position (col. 3, lines 42-59) (figs. 6,7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the valve of the Johnson/Pedevilla/Bangera combined reference in view of Kraemer so as to be spring biased in a closed position in order to further control the flow of fluid through the valve.
Regarding claim 15, the Johnson/Pedevilla/Bangera combined reference fails to teach the valves are spring biased in a closed position.
Kraemer teaches a helmet (fig. 2) having an inflatable liner assembly (10) including a valve that is spring biased in a closed position (col. 3, lines 42-59) (figs. 6,7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the valves of the Johnson/Pedevilla/Bangera combined reference in view of Kraemer so as to be spring biased in a closed position in order to further control the flow of fluid through the valves.

Claim(s) 7 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. 20170006933) in view of Pedevilla ( U.S. 20120000009) in view of Bangera et al. (U.S. 20180027894)  and further in view of Buckman (U.S. 20050067816).

Regarding claim 7, the Johnson/Pedevilla/Bangera combined reference teaches that valve 405 is electrically actuated (para. 41), but doesn’t specifically teach the valve is operably connected to an electric motor.
Buckman teaches an inflatable garment (para. 75) having a valve (20) that can be activated by a motor (para. 79).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have operably connected the valve of the Johnson/Pedevilla/Bangera combined reference to a motor in view of Buckman as doing so would provide a known means to yield the predictable result of activating the valve. While the combined reference doesn’t specifically recite that the motor is electric, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the motor to be electric because components of  the combined reference are powered by electricity (paras. 41,42 of Johnson).

Regarding claim 18, the Johnson/Pedevilla/Bangera combined reference teaches that valve 405 is electrically actuated (para. 41) but fails to teach a motor for moving the valve and wherein the motor is battery powered.
Buckman teaches an inflatable garment (para. 75) having a valve (20) that can be activated by a motor (para. 79).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided a motor for moving the valve of the Johnson/Pedevilla/Bangera combined reference in view of Buckman as doing so would provide a known means to yield the predictable result of activating the valve. While the combined reference doesn’t specifically recite that the motor is battery powered, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the motor to be battery powered because components of  the combined reference are powered by batteries (para. 44 of Johnson).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732   

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732